DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/571,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/571,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/571,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/570,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/569,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application.  
The claims of each applications regard the structure of the liquid dispenser, liquid guide, and/or the combination with an illumination component.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,160,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application with regard to the liquid dispensing structure.
Claim Objections
Claims 1, 13 and 18 are objected to because of the following informalities: 
Claim 1, line 7, “and an illumination” should be –an illumination--
The duplicate “and” should be removed.
Claim 18, line 1, it should depend from claim 17 not claim 16
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the liquid guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this claim should have depended from claim 17 instead of claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0276508 to Davies.
Regarding Claims 1 and 20, Davies teaches a liquid dispenser, comprising: a tank (Davies Fig. 1 #108 is housed in the tank); a pump (Davies Fig. 1 #108) provided inside the tank to pump liquid stored inside the tank; a plate (Davies Fig. 1 #102; the term plate does not limit the claim to a flat surface) provided above the tank; a pipe (Davies Fig. 1 #104) connected to 
Regarding Claim 2, Davies teaches the plate has an upper surface over which water supplied through the hole (Davies 2 #106) flows toward an edge of the plate, and wherein the edge is curved (Davies Fig. 1 #102 plate radiates outward from #106 and then curves downward).
Regarding Claim 5, Davies teaches a controller (Davies #112 paragraph [0032]) to control an operation of the pump and the illumination assembly.
Regarding Claim 6, Davies teaches a light device of the illumination assembly is turned on when a pump is operated, and the light device is turned off when an operation of the pump is stopped. (Davies #112 paragraph [0032], these are apparatus claims and the structure of Davies is capable of the claimed function, the function is apparent in the operation of the device of Davies).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0276508 to Davies in view of U.S. Patent Pub. No. 2013/0175802 to Breau et al.
Regarding Claims 3, 4, 19, Davies teaches a liquid dispenser, comprising: a tank (Davies Fig. 1 #108 is housed in the tank); a pump (Davies Fig. 1 #108) provided inside the tank to pump liquid stored inside the tank; a plate (Davies Fig. 1 #102) provided above the tank; a pipe (Davies Fig. 1 #104) connected to the pump and the plate to provide liquid from the pump to the plate; and an illumination (Davies #114, abstract, paragraphs [0028]) assembly installed provided below the plate.
Davies teaches LED, but is silent on explicitly teaching having at least one organic light emitting diode (OLED).  However, Breau teaches the general knowledge of one of ordinary skill in the art to select OLED or LED when illuminating moving fluid/water (Breau abstract, paragraphs [0039], [0045]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Davies with the teachings of Breau at the time of the invention for its known physical properties of being lighter weight, thinner, and use less energy.  The modification is merely the simple substitution of one known element for another to obtain predictable results.

Claims 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0276508 to Davies in view of U.S. Patent Pub. No. 2007/0095297 to Boyd.
Regarding Claim 7, Davies is silent a plurality of proximity sensors to sense a position of a pet within a predetermined distance range, wherein the plurality of proximity sensors are installed apart from each other along a periphery of the liquid dispenser. 
However, Boyd teaches the general knowledge of one of ordinary skill in the art of the known use of a plurality of proximity sensors to sense a position of a pet within a predetermined distance range, wherein the plurality of proximity sensors are installed apart from each other along a periphery of the liquid dispenser (Boyd paragraph [0009] and [0011]; italics indicates functional language the structure is “capable of”).  Boyd is cited to teach the general knowledge of controlling fluid flow and automated functions with the use of a known proximity sensor.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Davies with the teachings of Boyd at the time of the invention to prevent it from running dry from continuous operation as taught by Boyd.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 8 and 9, Davies as modified by Boyd teaches the general knowledge of activating operations using a proximity controller.  Such a further application to controller turns on the light device when at least one of the plurality of proximity sensors senses a pet to be within the predetermined distance range is an obvious modification of Davies in view of Boyd.  Boyd is a teaching of the known use of controlled on/off operations of a component operation using a proximity sensor.  The selection of a known sensor for the operation of the lights of Davies is an obvious engineering design choice for one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Davies with the teachings of Boyds at the time of the invention for energy conservation measure.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0276508 to Davies in view of U.S. Patent Pub. No. 2015/0276204 to Ray.
Regarding Claim 10, Davies is silent on the illumination assembly includes a light diffuser forming an outer surface of the illumination assembly.  However, Ray teaches the general knowledge of one of ordinary skill in the art that it is known to use the illumination assembly includes a light diffuser forming an outer surface of the illumination assembly (Ray 
Regarding Claim 11, Davies as modified by Ray teaches shape of an upper end of the light diffuser corresponds to a shape of a lower surface of the plate below the edge, and wherein the edge of the plate is provided on the upper end of the light diffuser (Ray Fig. 7 #30).
Regarding Claim 12, Davies as modified by Ray teaches the light diffuser is inclined inward from the upper end to a lower end of the light diffuser (Ray Fig. 13 #30).

Claims 15, 16, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0276508 to Davies in view of U.S. Patent Pub. No. 2015/0276204 to Ray as applied to claim 1 and 10 above, and further in view of U.S. Patent No. 10,165,753 Huang.
Regarding Claim 17, Davies as modified is silent on a liquid guide formed with a drain passage to discharge liquid falling from the plate into the tank, wherein the liquid guide is provided below and spaced apart from the plate, and wherein the light diffuser is provided between the plate and the liquid guide.  However, Huang teaches the general knowledge of a liquid guide (Huang Fig.1 #20) formed with a drain passage (Huang Fig. 3 #31; Fig. 1 #26) to discharge liquid falling from the plate into the tank, wherein the liquid guide is provided below and spaced apart from the plate.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Davies with the teachings of Huang at the time of the invention for filtering the return fluid as taught by Huang.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. Davies 
Regarding Claim 18, Davies as modified teaches the liquid guide further includes: an outer wail which is inclined outward toward from a bottom end of the outer wail toward an upper end of the outer wall, wherein the outer wall is provided on the tank; and an inner wall provided at an inner side of the outer wall, wherein the drain passage is formed between the inner wall and the outer wall, wherein the outer wail is lower than an upper end of the plate and the light diffuser, and wherein the light diffuser is provided on the inner wall (Huang Fig. 1 and 2 #20).
Regarding Claim 15, Davies as modified teaches a partition plate (Huang Fig. 1 #80) to partition the tank from the illumination assembly, wherein the partition plate is coupled to a lower side of the illumination assembly (Huang coupled to Davies via assembled structure, claim does not specify direct contact between the parts).
Regarding Claim 16, Davies as modified teaches the illumination assembly further includes a light support provided on an inner side of the light diffuser and provided on the partition plate, and wherein a light device is installed on an outer surface of the light support (Davies as modified by Huang satisfies the broad nature of the claim since the claim does not define the structural components that make the support; Davies Fig. 6A #114 components of the ring satisfy support; Huang inner aperture of #20; Ray inner aperture of #30).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0276508 to Davies in view of U.S. Patent Pub. No. 2015/0276204 to Ray as applied to claim 1 and 10 above, and further in view of U.S. Patent No. 2005/0166853 to Plante.
Regarding Claims 13 and 14, Davies as modified is silent on plate includes an edge projection protruding downward from an edge of the plate, wherein the light diffuser includes a projection protruding upward from the upper end of the light diffuser at a position spaced inward .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art references are a basis of a general knowledge in the area of fountain structures:  U.S. Patent No. 3,691,787; U.S. Patent Pub. No. 2006/0288947; U.S. Patent Pub. No. 2007/0095297; U.S. Patent Pub. No. 2017/0255186; Chinese Patent CN 201530253; Korean Patent KR 101116332; and Korean Patent KR 20130136123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



30 November 2021